Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice: A terminal disclaimer filed 06/04/2021 obviated a double patenting rejection over the application 16/420,812.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 03/04/2021. 

During the Interview dated June 3, 2021.  Applicant agreed to file a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of an earlier issued patent (U.S. 16/420,812 May 23, 2019 now U.S. Patent 11,047,710) has been reviewed and is accepted, the terminal disclaimer obviated a double patenting rejection over the application 16/420,812.
During the Interview on 06/03/2021, applicant’s representative Mr. Jeremy Justice, explained the detail of the invention and shows the Prior Art vs. the claim’s invention summarized the differences wherein prior arts of record, Mehnert U.S. Patent 5,323,109 nor Hanabusa 2018/0102213, neither alone nor in combination, do not clearly disclose or inherently disclose or make obvious the features regarding “a shaft comprising: a first end having a first planar surface and a second planar surface, the second planar surface extends from the first planar surface,” in combination with “a target formed by the first planar surface and the second planar surface, wherein the target is moved about a shaft axis, the first planar and second planar surfaces modify an inductive coupling between the transmitter coil and the receiver coil”. Mehnert ‘109 does teach measurement coils but they do not function as the transmitter and receiver coils of the present invention. Column 16, lines 24 through 45 of Mehnert can be interpreted as teaching away from the claimed invention because field deformation phenomena is not noticeable, and would not effectively modify an inductive coupling between the magnetic coils of Mehnert.  The reference to Hanabusa ‘2213 does not remedy the deficiencies of Mehnert. Thus the Examiner agreed and hereby withdraws the previous 103 rejection mailed 03/04/2021.  The arguments properly overcome the Non-Final Rejection mailed 03/04/2021 in view of the interview discussion with applicant.

This application is commonly assigned with 16/420,812 and with a common inventor.  The previous Allowable Office Action mailed 02/25/2021 for application 
“a first end having a first planar surface and a second planar surface, the second planer surface extends from the first planar surface, and a target formed by the first planar surface and the second planar surface, wherein when the target is moved about a shaft axis, the first planar and second planar surfaces modify an inductive coupling between the transmitter coil and the receiver coil.”

Claims 2-10 & 12-16 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 

Examiner: 	/Trung Q. Nguyen/- Art 2866
			June 19, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866